STONE, J.
In determining the oath to be administered to* the petit jury for the trial of criminal cases, our rulings have not been uniform. All the decisions hold that if the recital be that the jury were “duly sworn,” or “sworn according to law,”' this is sufficient. This is a very simple rule, and it would be well if it were universally adopted. But when the judgment-entry purports to set out the oath that was administered, our rulings are not reconcilable. Many of our decisions in cases of this kind have asserted the principle, that when the judgment-entry assumes to set out the oath administered, it must express every material ingredient which the statute prescribes. Code of 1876, § 4765. Our later utterances have affirmed this to be the rule, and we will adhere to it.—Clark’s Criminal Digest, § 574; Commander v. The State, 60 Ala. 1; Roberts v. The State, 68 Ala. 515. The oath administered in this case fails to require the jury to render their verdict “according to the evidence,” and for that omission the judgment of conviction must be reversed.
The evidence objected to and ruled out, was no part of the *7res gestœ. A natural and proper answer to tlie question would have been a statement, showing how the defendant’s asserted right or claim originated. This would have been evidence of a past transaction, and not admissible.—Nelson v. Iverson, 17 Ala. 216; Spivey v. The State, 26 Ala. 90; Cooper v. The State, 63 Ala. 80.
Reversed and remanded. Let the defendant remain in custody until discharged by due course of law.